Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I – figs. 1-12, drawn to a driving apparatus of a hybrid vehicle with a lubrication distribution system with a temperature dependent valve included in the cooling system
Species II – fig. 13, drawn to a lubricant distribution portion with an orifice, no valve.
Species III – fig. 14, drawn to a lubricant distribution portion with an adjustable temperature dependent solenoid valve with no pressure dependent valve.
Species IV – figs. 15, 16 drawn to a different drive sources for the two oil pumps, fig. 16 not having an engine.
The species are independent or distinct they represent different combinations of temperature dependent valves, pressure dependent valves, orifices and lubricant pump power sources. In addition, these species are not obvious variants of each other based on the current record. 
 Species I refers to a cooling system provided in a vehicle that has both pressure dependent and temperature dependent valves.  This is in contrast to Species II that lacks a temperature dependent valve, instead having a restriction (orifice) that provides a flow of lubricant regardless of temperature.  Species III connects pumps P1 and P2 with a solenoid valve and sensor that allows for adjustment of the temperature threshold and does not require a pressure dependent valve.  Lastly, Species IV pertains to an electric motor driving P2 instead of being driven by an engine.  The electric motor allowing P2 to be continuously run.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Mario Constantino on May 28, 2021to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/               Examiner, Art Unit 3654